Title: To James Madison from John Graham, 29 November 1802
From: Graham, John
To: Madison, James


Sir,
Madrid 29th. November 1802.
I have the honor to inform you, that the Court left Barcelona on the 8th. Inst. for Valencia, and on the same day Mr. Pinckney resumed his Journey for Italy. I accompanied him to Barcelona for the purpose of being presented as Chargé des Affaires, during his absence, in which capacity I am at present recognized.
About ten days ago I returned to Madrid, and should have written you sooner, but that I waited in hopes of receiving answers from Mr. Cevallos, to some of the letters which Mr. Pinckney had written him while in Barcelona. As yet I have received none, and as it is very uncertain when I may, I have thought it my duty to give you a statement of our business as it now stands. Since the signing of the Convention, little or nothing had been done by our mission, until we went to Barcelona, where Mr. P. sent in the offices, of which the inclosed are copies. As I observed before, no answers have been received, I can, therefore, only conjecture what may be the success of the various applications made: from what has hitherto taken place, I am not very sanguine; but this shall by no means lessen my exertions to obtain for them a successful issue.
I forward you copies of all the Offices received from Mr. Cevallos at Barcelona except one, which I have not. This was a complaint, that our Government suffered the publication of such virulent abuse against the Spaniards. Mr. Pinckney wrote you on this subject; but least his letter may miscarry, I enclose you a copy of his answer to Mr. Cevallos, that you may see upon what footing he placed the affair. These publications, will, I fear, be very injurious to many men who have had no concern in them, for at the very moment that Mr. Pinckney was about to send in his Representation on the subject of the american vessels in the Rio la Plata, he received the note above alluded to, from Mr. Cevallos, inclosing a piece cut out of a Philadelphia News Paper, on which was an extract of a letter from a “respectable Gentleman in Buenos Ayres.” In this letter, the Spaniards are called “Villains,” and such a torrent of abuse is poured out upon them, as will, I fear, lessen with this Government, the force of what has been said in favor of our unfortunate adventurers to South America. Mr. Pinckney was so sensible of this, that he delayed for several days sending in what he had prepared on the subject, and had he not been going to Italy, he would, I believe, have waited for your particular instructions, as he had been for some time expecting them. Our claims upon this Government, arising from the captures made by the French, have lain dormant since the signing of the Convention, as it was thought useless to say any thing more about them, until your particular instructions were received—these, I trust, will give force & energy to the Representations on this very important point. As to the Cession of Louisiana, I have nothing of importance to communicate to you. The other day in a conversation with a Gentleman, who, from his situation, must be acquainted with the whole transaction as to that affair—I enquired what were the boundaries of the cession? he told me, he believed, the same as pointed out in the treaty of 1763; but added he significantly, “we have not yet taken possession of it.” This remark induces me to mention to you, that I have heard it said, that the Spanish Government wishes to repurchase this Country. I give you this simply, as a report, and altho’ in itself, it is not improbable, yet, I rather apprehend, it is founded on conjecture. You have already been apprised of the evident unwillingness of this Government to Make known to Mr. Pinckney any thing relative to this Cession. I fear this arises from a conviction, that we have reason to complain of the terms, & if Mr. Cevallos does not answer satisfactorily in the course of a week or two, Mr. Pinckney’s note of the 3rd. Inst.—I think it may be looked upon as the strongest evidence of the truth of what we have heard, viz. “That in the Cession of Louisiana, no reservation is made as to the Rights and Privileges of the Citizens of the United States, on the Mississipi.” Indeed I have little doubt but that this is the fact—and to me I confess it appears important; but I forbare to obtrude my observations on a subject so very delicate.
I apprehend that the success of our application for the free navigation of the Mobile & the other rivers passing from the Territory of the United States into the Floridas, depends in some measure upon the circumstances attending the Cession of Louisiana. If our rights are reserved on the Mississipi, they may probably be acknowledged on the Mobile—otherwise, I fear they will not. This is simply an opinion of my own, unsupported by any direct information.
From the letters enclosed, marked 2. & 3. you will see how far the Negotiations on these points have progressed: if I can be instrumental in bringing them to a conclusion satisfactory to the President, I shall think myself very fortunate.
The other letters of Mr. Pinckney, relate to individual Complaints; but as it appears to me that they involve points of national importance, I have taken the liberty of submitting them to your consideration.
I have thus given you a sketch of the business taken up and left unfinished by Mr. Pinckney: as to the particular Claims recommended to him by you, nothing has been done. Some of them he supposed would fairly come before the Commissioners, if the Convention was ratified—and the others he directed me to bring forward. I shall do so, but as yet I have not exactly determined how. My present impression is to request that the old Claims of Mr. Beveridge & Mr. Perry, should be referred to the Commissioners, and that those for the detention & subsequent capture of Mr. Cathcart’s vessel should be paid without reference, as the Government of the United States was immediately concerned in that vessel.
Some time since Mr. Pinckney wrote to you to know what ought to be done with Thomas Clifton, an american Citizen, confined by our Vice Consul at Coruña, by directions of the Consul at Alicante, for having run off with a vessel & cargo, belonging to Merchants in the United States. On the 6th. ulto., the Vice Consul, Mr. Becerra, writes that “Mr. Montgomery has consented at last to the liberty of poor Clifton, after a transaction, he obliges himself to pay 1000. dollars, under the guarantee of a house in Alicante.” From this I suppose, that Clifton is released; but your instructions will still be useful, to direct the proceedings, as to any other man similarly situated. I am sorry to inform you that the Quarantine at Cadiz, is now particularly rigorous on vessels coming from the United States, and the Officers of that Port have even gone so far as to drive off some vessels from the Delaware. I shall pass an Office to the Minister of State on this subject, but I am taught to believe that any representations made here will be vain, until Official information is received from the Spanish Minister or the Spanish Consuls in America, that the fever has entirely disappeared.
I have taken the liberty of sending you the inclosed copies, & of giving you the simple statement of facts which I have now done, with a view of placing before you as far as I was able, the actual situation of our affairs. If I have succeeded in my object, my letter will not have been written in vain. My own opinion is that some change in our mode of proceeding ought to take place. Our business hitherto has moved on very slowly & seems now to be more than ever neglected. For some time past little attention has been paid to our representations and even from the commencement of our mission almost every application we have made has been rejected or evaded.
I endeavored to prevail upon Mr. Pinckney before his departure to apply to Mr. Cevallos to know what was his understanding of the 1st. Article of the Convention.
I did so, because I was apprehensive when the Commissioners met, some delay might take place, in consequence of a difference of opinion as to the meaning of that Article. Mr. Pinckney understands, that the four Commissioners are to have the appointment of the fifth—I rather think from the wording of the Article, that Mr. Cevallos intended that this power should remain with the two Governments; if so, a great delay must of necessity take place, if an explanation is not had, until the Commissioners meet. Under this impression, I shall address him on the subject, and if he will not agree to Mr. Pinckney’s interpretation, I will agree to his, as the best means of saving time, which to us, is certainly very important. You will no doubt have heared before this reaches you, that Tripoli has granted Peace to Sweden—this appears to have been done at the request of the first Consul, and in such a manner, that it is thought, by some of the Diplomatic Characters here, that His Swedish Majesty ought not to agree to it. Least you may not have seen the Treaty, I enclose you the Madrid Gazette, containing a copy of it.
I pretend not to offer to you any information on the present unsettled state of Europe—your advices from Paris & London, are more to be depended on, than any which have reached me.
A few days before the Court left Barcelona, the French Ambassador, General Bournonville, arrived from Paris. He requested to be immediately presented to the King, which was acceded to, altho’ His Majesty had until then declined receiving the Russian & Danish Ministers, who had come by the way of Barcelona, for the purpose of being presented to him.
This circumstance, rather singular in itself, has strengthened the opinion, that General Bournonville is charged with some important and urgent business. He continues with the Court, & Report says, that one object of his Mission, is, to prevail upon His Catholic Majesty to relinquish to the Knights of Malta, their property in his Dominions, of which he has taken possession.
Mr. Frere, the English Minister, arrived here a short time since from Lisbon, and is now on his way to Valencia, to be presented to His Majesty. He will, I believe, remain with the Court until their return. This Gentleman has, for some time, represented His Britannic Majesty at the Court of Lisbon—he appears to be very young, but is said to possess information and Talents. I have the Honor to be with Sentiments of the Highest Respect Your mo: Obt. Hble Sert
John Graham
 

   
   RC and enclosures (DNA: RG 59, DD, Spain, vol. 6). RC in a clerk’s hand, with complimentary close and signature by Graham. Italicized words were written in code; key not found. RC decoded interlinearly, partly by JM and partly by Wagner. For enclosures, see nn. 1 and 2.



   
   Graham enclosed copies of letters from Pinckney to Cevallos (12 pp.; docketed by Wagner), several of which were not previously enclosed in Pinckney’s dispatches to JM. The enclosures, numbered by Graham, are (1) Pinckney to Cevallos, 29 Oct. 1802, acknowledging Cevallos’s 17 Oct. note complaining about the press at Philadelphia (see Pinckney to JM, 4 Nov. 1802, and n. 5); (2) Pinckney to Cevallos, 1 Nov. 1802, requesting on behalf of the inhabitants of the southwestern U.S. permission to navigate the Mobile River through Spanish territory and to allow U.S. citizens to export temporarily their goods through Spanish ports in West Florida on the same terms as at New Orleans; (3) Pinckney to Cevallos, 3 Nov. 1802, repeating a request he had made in August for information respecting the U.S. right of deposit in light of the arrangements that had been made for the cession and evacuation of Louisiana and New Orleans, and noting that the king had promised the cession would not injure the U.S.; (4) Pinckney to Cevallos, 4 Nov. 1802, renewing the long-ignored application in the case of James Mills of the Catherine, again protesting Mills’s detention, proclaiming his innocence, and asking for his release; (5) Pinckney to Cevallos, 6 Nov. 1802, enclosing papers from Kirkpatrick at Malaga complaining of the seizure of William Pennock’s property by the Málaga chamber of commerce; (6) Pinckney to Cevallos, 6 Nov. 1802, directing Cevallos to send replies to his letters after 8 Nov. to Graham at Madrid, requesting a passport and an order for post-horses to Madrid for Graham, and offering his services in Italy to Cevallos; (7) Pinckney to Cevallos, 31 Oct. 1802, with enclosure regarding the U.S. ships held at the Rio de la Plata (see Pinckney to JM, 4 Nov. 1802, and n. 2, where the letter is dated 29 Oct. 1802); and Pinckney’s 1 Nov. 1802 passport for a Spanish ship traveling to Tripoli (see Pinckney to JM, 6 Nov. 1802 [first letter], and n. 1).



   
   The enclosed copies of Cevallos’s letters to Pinckney (2 pp.; in Spanish; docketed by Wagner) include several that were not previously enclosed in Pinckney’s dispatches to JM. Enclosed are Cevallos to Pinckney, 29 Oct. 1802, stating he will receive Pinckney on 30 Oct. so that Pinckney may introduce Graham as chargé d’affaires; Cevallos to Pinckney, 31 Oct. 1802, sending the passport that Pinckney had requested and including an order to the captain at San Fernando de Figueras not to hinder Pinckney; Cevallos to Pinckney, 31 Oct. 1802, requesting a passport for a Spanish ship bound for Tripoli (see Pinckney to JM, 6 Nov. 1802 [first letter], and n. 1); and Cevallos to Pinckney, 6 Nov. 1802, enclosing a license for Graham’s post-horses and wishing Pinckney a happy voyage.



   
   For this correspondence, see Pinckney to JM, 4 Nov. 1802, and n. 5.



   
   See Pinckney to JM, 20 Oct. 1802, and n. 1.



   
   For enclosures nos. 2 and 3, see n. 1.



   
   See Pinckney to JM, 10 Oct. 1802, and n. 6.



   
   Cathcart’s brig Independent, which the U.S. government chartered at Philadelphia in December 1796 to carry goods to Joel Barlow at Algiers, was captured on 17 May 1798 by French privateers operating out of Almería, Spain. The ship was condemned by French commercial agents at Almería and Málaga (report of James L. Cathcart, 15 Sept. 1804 [DNA: RG 59, CD, Tripoli, vol. 2]).



   
   See Levi Lincoln to JM, 29 Oct. 1802, and n. 1.



   
   Article 1 of the convention signed by Pinckney and Cevallos allowed for the creation of a board of commissioners “two of whom shall be appointed by His Catholic Majesty, two others by the Government of the United States, & the fifth by common consent.” Pinckney’s interpretation doubtless was derived from article 6 of the Jay treaty, which established a similar commission but specifically decreed that the choice of the fifth commissioner rested with the first four (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:475; Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:250, 493).


